 
Exhibit 10.2


US SOLARTECH, INC.
 


 
SECURITIES PURCHASE AGREEMENT
 
THE EQUITY SECURITIES OFFERED PURSUANT TO THIS SECURITIES PURCHASE AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”).  SUCH EQUITY SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED TO ANY PERSON AT ANY TIME IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT COVERNG SUCH SECURITIES UNDER THE ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY’S MANAGER TO THE EFFECT THAT SUCH
REGISTRATION IS NOT NECESSSARY.
 
INVESTMENT IN THE COMPANY IS HIGHLY SPECULATIVE AND INVOLVES SUBSTANTIAL RISK,
INCLUDING, BUT NOT LIMITED TO THE RISKS SET FORTH IN THE SECTION ENTITLED “RISK
FACTORS” IN THE AMENDED REGISTRATION STATEMENT, EFFECTIVE NOVEMBER 12, 2009,
ATTACHED HERETO IN ADDITION TO THE COMPANY’S FORM 10Q FOR THE 3RD QUARTER OF
2009 AND FORM 10K FOR THE YEAR ENDED DECEMBER 31, 2009 (THE 10K IS PLANNED FOR
FILING ON APRIL 15, 2010.) YOU SHOULD READ THIS MATERIAL CAREFULLY BEFORE
INVESTING.




This Securities Purchase Agreement (“Purchase Agreement”) is entered into as of
April 1, 2010 by and between US SolarTech, Inc., a Delaware corporation with an
executive office located at 199 Main Street Suite 706, White Plains, New York
10601 (the “Company”), and _____________ with their primary residence at
____________________ (“Purchaser”). As used herein, the Company and the
Purchaser are individually and respectively referred to as a “Party” and
collectively as the “Parties.” Terms not otherwise defined herein shall have the
meanings ascribed to them in the Amended registration Statement, Form 10Q and/or
Form 10K attached hereto as Exhibit A (the “SEC Disclosure Material”).
 
1. Purchase
 
The undersigned investor (the “Investor”) subscribes for and agrees to purchase,
and the Company agrees to issue and sell an equity interest in the Company (the
‘Equity Interest”), to purchase the number of shares of the Company’s common
stock, par value $.0001 per share, (the Securities”) set forth on the signature
page hereto, substantially in the form of Exhibit B, in consideration of the
Purchaser remitting the dollar amount designated as the investment amount on the
signature page hereto (the “Investment Amount”) to the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2. Investment Amount
Simultaneous with the execution of this Agreement, Purchaser shall be deemed to
have transmitted in a wire transfer an amount equal to the Investment Amount in
accordance with the wiring instructions set forth below.


Bank:                      Citibank NA
_____________
_____________
_____________


ABA:                      _____________


Account:               _____________


Account#              _____________


Or


Based on the Company’s instructions to the escrow account in accordance with the
terms and conditions of the Escrow Agreement:


Bank:                      _____________


ABA #:                  _____________


Beneficiary:           _____________


Account #             _____________
 
3.  The Offering
 
Purchaser understands that Company is offering shares of its common stock,
$.0001 par value, at $.50 per share (the “Offering’) and that the Offering will
terminate on, or prior to, April 15, 2010, subject to extension and/or
modification in the sole discretion of the Company, and may be extended or
modified, including its terms, without notice.
 
Purchaser understands that this Purchase Agreement is not binding upon the
Company unless and until such time as (i) Payment of the Investment Amount is
transferred to the Company and (ii) the Company accepts Purchaser’s offer to
purchase in writing (the “Closing Date”).
 
Purchaser acknowledges that the Company reserves the right, in its sole
discretion, to accept or reject any Purchase Agreement.


Purchaser acknowledges that Purchaser has received, read, understands and is
familiar with this Purchase Agreement, any attachments, including but not
limited to SEC Disclosure Material, any other documents filed with the
Securities and Exchange Commission, other regulatory authorities, and bankruptcy
court documents (collectively “Offering Material”), and Purchaser further
acknowledges that Purchaser has not relied upon any information concerning the
Offering, written or oral, other than those contained in this Purchase Agreement
and the Offering Material. Purchaser further understands that any other
information or literature, regardless of whether distributed prior to,
simultaneously with, or subsequent to, the date of this Purchase Agreement shall
not be relied upon by Purchaser in determining whether to make an investment in
the Securities and Purchaser expressly acknowledges, agrees and affirms that
Purchaser has not relied upon any such information or literature in making
Purchaser’s determination to make an investment in the Securities and that
Purchaser understands that the Company is under no obligation to (and that
Purchaser does not expect it to) update, revise, amend or add to any of the
information heretofore furnished to Purchaser.
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
4. Acceptance of Purchase.
 
Purchaser understands that this Purchase Agreement is not binding upon the
Company unless and until such time as (i) Payment of the Investment Amount
clears and is credited to the Company’s bank account at Citibank pursuant to
Section 2 hereof and (ii) the Company accepts Purchaser’s Purchase in writing
(the “Acceptance Date”). Purchaser also understands and agrees that the
Securities will be issued to Purchaser within thirty (30) days of the Acceptance
Date.
 
5.  Representations and Warranties of Purchaser.
 
 In order to induce the Company to accept Purchaser’s Purchase, Purchaser
further represents and warrants to the Company, its Affiliates, as defined in
the Securities Act of 1933 (the “Securities Act”), and counsel to the Company
(the “Company’s Counsel”), and their respective agents and representatives as
follows:
 
(a) PURCHASER HAS READ THE OFFERING MATERIAL, EXAMINED THE RISK FACTORS SET
FORTH THEREIN, AND UNDERSTANDS THE SPECULATIVE NATURE OF AND SUBSTANTIAL RISK
INVOLVED IN INVESTMENT IN THE COMPANY.
 
(b) If Purchaser has chosen to do so, Purchaser has been represented by such
legal and tax counsel and other professionals, each of whom has been personally
selected by Purchaser, as Purchaser has found necessary to consult concerning
the purchase of the Securities, and such representation has included an
examination of all applicable documents and an analysis of all tax, financial,
and securities law aspects thereof deemed to be necessary. Purchaser, together
with Purchaser’s counsel, Purchaser’s advisors, and such other persons, if any,
with whom Purchaser has found it necessary or advisable to consult, have
sufficient knowledge and experience in business and financial matters to
evaluate the information set forth in this Purchase Agreement and in the
Offering Material and the risks of the investment and to make an informed
investment decision with respect thereto. Further, Purchaser has been given the
opportunity for a reasonable time period prior to the date hereof to ask
questions of, and receive answers from, the Company or its representatives
concerning the terms and conditions of the Offering and other matters pertaining
to this investment and has been given the opportunity for a reasonable time
period prior to the date hereof to verify the accuracy of the Company’s
information.
 
(c) With respect to the United States federal, state and foreign tax aspects of
Purchaser’s investment, Purchaser is relying solely upon the advice of
Purchaser’s own tax advisors, and/or upon Purchaser’s own knowledge with respect
thereto. Purchaser has not relied, and will not rely upon, any information with
respect to this offering other than the information contained herein and in the
Offering Material.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(d) Purchaser understands that no person has been authorized to make
representations or to give any information or literature with respect to this
offering that is inconsistent with the information that is set forth herein and
in the Offering Material.
 
(e) Purchaser understands that, other than as provided herein, no covenants,
representations, or warranties have been authorized by or will be binding upon
the Company, with regard to this Purchase Agreement, the performance of the
Company or any expectation of investment returns, including any representations,
warranties or agreements contained or made in any written document or oral
communication received from or had with the Company, its Affiliates, Company
Counsel or any of their respective representatives or agents. Purchaser has not
relied upon any information or representation that may be or have been made or
given except as permitted under this paragraph.
 
(f) Purchaser understands that this offering has not been, and it is not
anticipated that the same will be, registered under the 1933 Securities Act, or
pursuant to the provisions of the securities or other laws of any other
applicable jurisdictions, but is being made in reliance upon the provisions of
Section 4(2) and/or 4(6) of the 1933 Securities Act and/or Regulation D and the
other rules and regulations promulgated thereunder, and/or upon such other
exemption from the registration requirements of the 1933 Securities Act as may
be available with respect to any or all of the investments in securities to be
made hereunder. Purchaser is fully aware that the Securities subscribed for by
Purchaser are to be sold to Purchaser in reliance upon such safe harbor based
upon Purchaser’s representations, warranties, and agreements as set forth
herein. Purchaser is fully aware of the restrictions on sale, transferability
and assignment of the Securities, and that Purchaser must bear the economic risk
of Purchaser’s investment herein for an indefinite period of time because the
offering has not been registered under the Securities Act and, therefore, the
Securities cannot be offered or sold unless such offer is subsequently
registered under the Securities Act or an exemption from such registration is
available to Purchaser.
 
(g) Purchaser is a sophisticated Purchaser (as described in Rule 506(b) (2) (ii)
of Regulation D promulgated under the Securities Act and/or an accredited
Purchaser (as defined in Rule 501 of Regulation D promulgated under the
Securities Act).
 
(h) Purchaser’s execution and delivery of this Purchase Agreement has been duly
authorized by all necessary action and all necessary consents have been
obtained. Purchaser has no present intention to sell, distribute, pledge,
assign, or otherwise transfer the Securities, which Purchaser acquires pursuant
to this offering. Purchaser is making the investment hereunder solely for
Purchaser’s own account and not for the account of others and for investment
purposes only and not with a view to or for the transfer, assignment, resale or
distribution thereof, in whole or in part.  Purchaser has no present plans to
enter into any such contract, undertaking, agreement, or arrangement.
 
(i) Purchaser agrees that Purchaser will not cancel, terminate or revoke this
Purchase Agreement, which has been executed by Purchaser, and that this Purchase
Agreement shall survive any sale, assignment or other transfer of control over,
or of all or substantially all of Purchaser’s assets or business and Purchaser’s
bankruptcy, except as otherwise provided pursuant to the laws of any applicable
jurisdiction.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
(j) Purchaser has substantial investment experience and is familiar with
investments of the type contemplated by this Purchase Agreement. Purchaser
confirms that although one of Purchaser’s motivations for investing in the
Company is to derive economic benefits therefrom, Purchaser is aware that
purchase of the Securities is a speculative investment involving a high degree
of risk and there is no guarantee that Purchaser will realize any gain from
Purchaser’s investment or realize any tax benefits therefrom and Purchaser is
further aware that Purchaser may lose all or a substantial part of Purchaser’s
investment. Purchaser understands that there are substantial restrictions on the
transferability of, and there is no existing public market for, the Securities
and it may not be possible to liquidate an investment in the Securities.
Purchaser affirms that Purchaser acknowledges that this investment is highly
speculative, involves a high degree of risk and, accordingly, Purchaser can
afford to lose the entire investment.
 
(k) The address set forth herein is Purchaser’s true and correct address and
Purchaser has no present intention of becoming a resident of any other country,
state, or jurisdiction prior to, or after, Purchaser’s purchase of the
Securities.
 
(l) Purchaser understands the meaning and legal consequences of the foregoing
representations and warranties, which are true and correct as of the date hereof
and will be true and correct as of the date of Purchaser’s purchase of the
Securities subscribed for herein. Each such representation and warranty shall
survive such purchase.
 
(m) Purchaser acknowledges and agrees that it shall not be a defense to a suit
for damages for any misrepresentation or breach of covenant or warranty made by
Purchaser that the Company, its Affiliates, the Company’s Counsel and their
respective agents or representatives knew or had reason to know that any such
covenant, representation or warranty in this Purchase Agreement or furnished or
to be furnished to the Company by Purchaser contained untrue statements. The
foregoing shall survive any investigation of Purchaser’s representations and
warranties in this Purchase Agreement made by the Company, its Affiliates, the
Company’s Counsel and their respective agents or representatives.
 
(n) No representation or warranty that Purchaser has made in this Purchase
Agreement, or in a writing furnished or to be furnished pursuant to this
Purchase Agreement, contains or shall contain any untrue statement of fact, or
omits or shall omit to state any fact which is required to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading. There is no fact relating to Purchaser’s business,
affairs, operations, conditions (financial or otherwise), or prospects, which
would materially adversely affect any of the same which has not been fully
disclosed by Purchaser to the Company in this Purchase Agreement.
 
(o) Purchaser has full right, power, and authority to execute and deliver this
Purchase Agreement and to perform Purchaser’s obligations hereunder. This
Purchase Agreement has been duly authorized, executed and delivered by or on
behalf of Purchaser and is a valid, binding and enforceable obligation of
Purchaser, enforceable against Purchaser in accordance with its terms subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect and affecting creditors’ rights generally and to general equity
principles.
 
(p) The execution and delivery of this Purchase Agreement by Purchaser will not
result in any violation of, or be in conflict with, or result in the default of,
any term of any material agreement or instrument to which Purchaser is a party
or by which Purchaser is bound, or of any law or governmental order, rule or
regulation which is applicable to Purchaser.
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
 
(q) Purchaser is duly and validly organized, validly existing and in good tax
and corporate standing as a corporation under the laws of the jurisdiction of
its incorporation with full power and authority to purchase the Securities to be
purchased by it and to execute and deliver this Purchase Agreement.
 
(r) Purchaser acknowledges and agrees that he/she did not learn about the
offering of the Company’s securities through the Company’s preliminary
registration statement, including such amendments thereto, filed with the
Securities and Exchange Commission and has a direct or indirect prior
relationship with the Company.
 
(s) To Purchaser’s knowledge, except for the payment of $XXX to XXX whose fees,
commissions and expenses are the sole responsibility of Purchaser, all
negotiations relative to this Agreement and the transactions contemplated hereby
have been carried out by Purchaser directly with the Company without the
intervention of any person or entity in such manner as to give rise to any valid
claim by any person or entity against Purchaser or the Company for a finder’s
fee, brokerage commission or similar payment. To the extent Purchaser becomes
aware of an additional claim to such fees, commission or payments, Purchaser
shall promptly provide the Company with notice of such claim. To the extent any
person or entity claims to be entitled to a finder’s fee, brokerage commission,
or similar payment in connection with the transactions contemplated hereby,
Purchaser shall be liable for all such fees and expenses related thereto to the
extent any such claims relate to acts or omissions of Purchaser or to this
transaction.
 
6.  Legend.
 
Any certificate representing Purchaser’s interest in the Company shall bear the
following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR
BLUE SKY LAWS  IN WHICH THE TRANSFEROR PROVIDES THE COMPANY WITH AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY’S MANAGER TO THE EFFECT THAT REGISTRATION IS
NOT NECESSSARY.
 
7.  Indemnification by Purchaser.
 
Purchaser hereby agrees to indemnify and hold harmless the Company, its
Affiliates, the Company’s Counsel and their respective agents and
representatives, from any and all damages, losses, costs, and expenses
(including reasonable attorneys' fees to collect such amount of damages, losses,
costs, expenses) which they, or any of them, may incur by reason of Purchaser’s
failure to fulfill any of the terms and conditions of this Purchase Agreement or
by reason of Purchaser’s breach of any of Purchaser’s representations and
warranties contained in this Purchase Agreement.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
8.  Confidential Information.


For purposes of this Agreement, the term “Confidential Information” will mean
and refer to any information, technical data or know-how, patentable and
un-patentable, including, but not limited to, software, machinery, research,
product plans, product services, customer lists, marketing materials,
developments, inventions, process designs, finances, or other trade secrets of
the Company or similar items relating to the Company’s business and litigation
activities, or that of any supplier, customer or prospective customer, which
Confidential Information is designated in writing to be confidential or
proprietary, or if given orally, to Purchaser under circumstances reasonably
demonstrating or suggesting the confidential or proprietary nature of such
information. The restrictions in this Section shall not apply to information,
which (i) prior to or after the time of disclosure becomes part of the public
knowledge or literature, not as a result of any inaction or action of Purchaser;
(ii) must be delivered in response to a valid order by a court or governmental
body, (iii) became or becomes generally available to the recipient on a
non-confidential basis from a source other than the Company; or (iv) is approved
by the Company, in writing, for release. Purchaser covenants and agrees not to
use any Confidential Information for Purchaser’s own use or benefit (directly or
indirectly), or for the benefit of any party other than Company. Purchaser may
not disclose Confidential Information to third parties except employees,
consultants, or professional advisers of the Company in connection with Company
business who are required to have the information in order to carry out their
duties for the Company. Purchaser agrees that it will take all reasonable
measures to protect the secrecy of and avoid disclosure or use of Confidential
Information of the Company in order to prevent the Confidential Information from
falling into the public domain or the possession of persons other than those
persons authorized hereunder to have such information, which measures shall
include the highest degree of care that Purchaser uses to protect Purchaser’s
own Confidential Information of a similar nature. Purchaser agrees to
immediately notify the Company in writing of any misuse or misappropriation of
the Confidential Information, which may come to Purchaser’s attention. All
proceeds from a misuse or disclosure of the Company’s Confidential Information
will be recoverable from Purchaser responsible for such misuse or disclosure,
which Purchaser shall be liable to the Company to the fullest extent of the law.
 
9.  General Provisions.
 
(a) Headings. The headings contained in this Purchase Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Purchase Agreement.
 
(b) Enforceability. If any provision, which is contained in this Purchase
Agreement, for any reason, should be held to be invalid or unenforceable in any
respect under the laws of any State of the United States or any other
jurisdiction, such invalidity or unenforceability shall not affect any other
provision of this Purchase Agreement. Instead, this Purchase Agreement shall be
construed as if such invalid or unenforceable provisions had not been contained
herein.
 
(c) Notices. Any notice or other communication required or permitted hereunder
(“Notice”) must be in writing and sent by either (i) registered or certified
mail, postage prepaid, return receipt requested, (ii) overnight delivery with
confirmation of delivery, or (iii) confirmed facsimile transmission, in each
case addressed as follows:


To the Company:                                                US Solar Tech,
Inc.
Att: Steven Phillips
Chief Financial Officer/Treasurer


199 Main Street - Suite 706
New York, NY 10601
Facsimile No: 914-686-4192


 
-7-

--------------------------------------------------------------------------------

 


Purchaser:

 
Copy to:
Attention: ________________
Facsimile No: ______________
 
 
or in each case to such other address and facsimile number as shall have last
been furnished by like Notice.  If mailing by registered or certified mail is
impossible due to an absence of postal service, and if the other methods of
sending Notice set forth in this Section 9 are not otherwise available, Notice
shall be in writing and personally delivered to the aforesaid addresses. Each
Notice or communication shall be deemed to have been given as of the date so
mailed or delivered, as the case may be; provided, however, that any Notice sent
by facsimile shall be deemed to have been given as of the date sent by
facsimile.
 
(d). Governing Law; Disputes. This Purchase Agreement shall in all respects be
construed, governed, applied and enforced with the laws of the State of New York
without giving effect to the principles of conflicts of laws in New York or
under applicable international laws or treaties and be deemed to be an agreement
entered into in the State of New York and made pursuant to the laws, and between
residents of the State of New York. The Parties hereby consent to and
irrevocably submit to personal jurisdiction over each of them by the applicable
State or Federal Courts of the State of New York in any action or proceeding,
irrevocably waive trial by jury and personal service of any and all process and
other documents and specifically consent that in any such action or proceeding,
any service of process may be effectuated upon any of them by certified mail,
return receipt requested, in accordance with this Section 9.
 
(e) Further Assurances. The Parties agree to execute any and all such other and
further instruments and documents, and to take any and all such further actions,
which are reasonably required to effectuate this Purchase Agreement and the
intents and purposes hereof.
 
(f) Binding Agreement. This Purchase Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their heirs, executors, administrators,
personal representatives, successors and assigns.
 
(g) Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Purchase Agreement shall be deemed to
have been made unless expressly set forth in writing and signed by the Party
against whom such waiver is charged; and, (i) the failure of any Party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Purchase Agreement or to exercise any option
herein contained, shall not be construed as a waiver or relinquishment for the
future of any such provisions, covenants, or conditions; (ii) the acceptance of
performance of anything required by this Purchase Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure; and, (iii) no waiver by
any Party of one breach by another Party shall be construed as a waiver with
respect to any other or subsequent breach.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(h) Counterparts. This Purchase Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(i) Entire Agreement. The Parties have not made any representations, warranties,
or covenants with respect to the subject matter hereof, orally or in writing,
which are not expressly set forth herein, and this Purchase Agreement, together
with any instruments or other agreements executed simultaneously herewith,
constitutes the entire agreement between them with respect to the subject matter
hereof. All understandings and agreements heretofore had between the Parties
with respect to the subject matter hereof are merged in this Purchase Agreement,
which alone fully and completely express their agreement. This Purchase
Agreement may not be changed, modified, extended, terminated, or discharged
orally, but only by an agreement in writing, which is signed by all of the
Parties to this Purchase Agreement.
 
(j) Offer to Purchase Irrevocable. Except as set forth herein, this offer to
purchase is irrevocable, is subject to all of the terms and provisions contained
in the Purchase Agreement, and will survive the death, dissolution, or
disability of the Purchaser.
 
(k) Limited Liability. The Company, its Affiliates, the Company’s Counsel and
the Company’s applicable agents and representatives shall not be liable for
taking any action pursuant to this Purchase Agreement in the absence of their
respective willful misconduct or fraud.
 
(l). Assignability. This Agreement is not transferable or assignable by the
undersigned.
 
10.  Certification.
 
Certification with respect to Federal Interest Payments; Backup Withholding in
Lieu of Internal Revenue Service Form W-9 - Under penalties of perjury Purchaser
certifies as follows:
 
If it has been provided, the number shown below, as Purchaser’s taxpayer’s
identification number is Purchaser’s correct taxpayer identification number.
Purchaser is not subject to backup withholding either because Purchaser has not
been notified by the Internal Revenue Service that Purchaser is subject to
backup withholding as a result of a failure to report all interest or dividends,
or the Internal Revenue Service has notified Purchaser that it is no longer
subject to backup withholding.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 


 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Purchase Agreement as of the
dates set forth below.




 
Your investment of $__________ entitles you to _________ shares of the Company’s
stock, par value $.0001, at $.50 per share.




Accepted and agreed to as of this    day of April, 2010




 ______________________
Purchaser


Taxpayer ID Number:    ________________
 
 
 
US SOLARTECH, INC.


By: _____________________________________
Name: Steven Phillips
Title:  Chief Financial Officer/Treasurer






 
-10-

--------------------------------------------------------------------------------

 


 
 
EXHIBIT A


SEC Disclosure Material
(To be emailed under separate cover)








Amended S-1 Registration Statement, effective November 12, 2009


Form 10Q for the third quarter ended September 30, 2009, filed December 27, 2009


Form 10k for the year ended December 31, 2009, (scheduled to be filed on April
15, 2010)

 
 
 
-11-

--------------------------------------------------------------------------------